Case 2:19-cv-01762-DRH-GRB Document15 Filed 07/24/19 Page 1 of 2 PagelD #: 59

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

X — 19-ev-1762(DRH)(GRB)
JOSE REYES, and JOSE SALVADOR,

Plaintiffs,
ACCEPTANCE OF
-against- RULE 68 OFFER OF
JUDGMENT
ALMA REALTY CORP.,
Defendant.

 

TO: Meltzer, Lippe, Goldstein & Breitstone, LILP
Nicholas P. Melito, Esq.
Counsel for Defendant
190 Willis Avenue
Mineola, NY 11501
(516) 747-0300

PLEASE TAKE NOTICE that Plaintiffs Jose Reyes and Jose Salvador, pursuant to Rule
68 of the Federal Rules of Civil Procedure, hereby accept the attached Offer of Judgment of
Defendant Alma Realty Corp. served on July 11, 2019 in the above-entitled action.

Dated: Uniondale, NY Tilton Beldner, LLP
July 12, 2019 626 Rxr Plaza
Uniondale, NY 11556
(631) 629-5291

s/
Eric 8. Tilton
Counsel for Plaintiffs

 

 
Case 2:19-cv-01762-DRH-GRB Document 15 Filed 07/24/19 Page 2 of 2 PagelD #: 60

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

 

x
JOSE REYES, and JOSE SALVADOR,
OFFER OF JUDGMENT
Plaintiffs, .
— No. 19 Civ. 01762 (DRH\(GRB)
-against-

ALMA REALTY CORP.,

Defendant.

 

--- -- x

PLEASE TAKE NOTICE pursuant to Rule 68 of the Federal Rules of Civil
Procedure, Alma Realty Corp. (“Defendant”) in the above-referenced matter hereby offers to
allow judgment to be taken against it by Plaintiffs, Jose Reyes and Jose Salvador (collectively,
“Plaintiffs”) in this action, in the total amount of Eighty-Six Thousand Dollars and Zero Cents
($86,000.00) (the “Settlement Amount”) inclusive of all interest, costs, and reasonable attorneys’
fees. Each Plaintiff will receive their respective pro rata share of the Settlement Amount.

This offer is inclusive of all claims of whatever nature, for all damages, including, but not
limited to alleged unpaid wages, consequential damages, statutory damages, liquidated damages,
benefits, pre-judgment and post judgment interest, and attorneys’ fees and costs. This offer of
judgment is made for the purposes specified in Rule 68, and is not to be construed either as an
admission that Defendant is liable in this action in any way to Plaintiffs or that Plaintiffs have
suffered any damages. In fact, Defendant expressly and vigorously deny Plaintiffs’ claims.

Dated: Mineola, New York
July 11, 2619

MELTZER, LIPPE, GOLDSTEIN & BREITSTONE, LLP

By: Mor Co tn

Nicholas P. Melito, Esq.
Larry R. Martinez, Esq.
Jonathan D. Farrell, Esq.
Attorneys for the Defendant
190 Willis Avenue
Mineola, New York 11501
(516) 747-6300

 

8941 88-1

 
